Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:   

Regarding claim 1:  It seems that an extra word “including” is appearing but that Applicant intended to delete it.  It is suggested to change “a refresh control circuit including configured” to “a refresh control circuit configured”.

Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Clais 1 and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,923,171 B2 (hereinafter “reference patent”) in view of Jin (US 2007/0001752 A1).
Regarding claim 1:   Claim 9 of reference patent teaches an apparatus comprising:
     a refresh control circuit configured to generate a refresh address (“a refresh control circuit including a refresh counter configured to generate a refresh address”); 
     a row address control circuit configured to perform a refresh operation on a memory cell designated by the refresh address (“a refresh address control circuit configured to perform a refresh operation on at least one of the memory cells designated by the refresh address”); and
     a voltage generator configured to generate an internal voltage (“a voltage generator configured to generate an internal voltage based on an external voltage”), 
     wherein in a self-refresh mode (“a first operation mode”), the refresh control circuit is configured to update tire refresh address a predetermined number of limes during a first period and configured to cease update (“not update”) of the refresh address during a second period, and
     wherein the voltage generator is configured to cease generation of the internal voltage (“stop generating the internal voltage”) during the second period.

     Claim 9 of reference patent does not specifically teach the row address control circuit is configured to perform the refresh operation on the memory cell using an internal voltage.
    Jin (FIG. 2; [0001-0006]) teaches entering a self-refresh mode at a memory responsive to a self-refresh entry command (SREF), and using an internal voltage of VREF2 or a reduced VCORE voltage level to perform self-refresh operation during a self-refresh mode.
     It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Jin into the claimed device of reference patent in a manner such that the row address control circuit would be configured to perform the refresh operation on the memory cell using an internal voltage such as a reference voltage like VREF2 or a reduced VCORE voltage like that taught by Jin.  The motivation to do so would have been to use a reduced internal voltage during self-refresh to reduce power or current consumption. 

Regarding claim 2:  Claim 9 of reference patent teaches the refresh control circuit comprises a refresh counter configured to provide the refresh address (“a refresh control circuit including a refresh counter configured to generate a refresh address”).



Regarding claim 4. Claim 12 of reference patent teaches the apparatus of claim 3, further comprising an oscillator circuit configured to periodically activate the oscillator pulse.

Regarding claim 5:  Claim 9 of reference patent teaches the apparatus of claim 1, wherein the voltage generator is configured to generate the internal voltage based on an external voltage.

Regarding claim 6:  Claim 10 of reference patent teaches the apparatus of claim 1, wherein the voltage generator is configured to clamp the internal voltage to the external voltage during the second period.

Regarding claim 10:  Claim 9 of reference patent teaches the apparatus of claim 1, further comprising a memory array comprising a plurality of rows of memory cells (“a memory cell array”), wherein the refresh address corresponds to a particular row of the plurality of rows of memory cells (“row address control circuit”).




     during a first time period (“a first period”) while in self-refresh mode (“first operation mode”): 
          generating an internal voltage; 
          updating a refresh row address a predetermined number of times (“wherein in a first operation mode the refresh counter is configured to update the refresh address a predetermined number of times during a first period”); and 
          performing a refresh operation on memory cells designated by each of the updated refresh row addresses (“a row address control circuit configured to perform a refresh operation on at least one of the memory cells designated by the refresh address”); and 
     during a second time period while in the self-refresh mode: 19 4833-0173-8200\1P278071.US.02 
          stopping generation of the internal voltage (“wherein the voltage generator is configured to stop generating the internal voltage during the second period in the first operation mode”); and 
          stopping update of the refresh address (“not update the refresh address during a second period”).

     Claim 9 of reference patent teaches generating an internal voltage based on an external voltage but does not specifically teach the following:
     entering a self-fresh mode at a memory responsive to a self-refresh entry command; and
     generating the internal voltage during the first time period.

     Jin (FIG. 2; [0001-0006]) teaches entering a self-refresh mode at a memory responsive to a self-refresh entry command (SREF), and using an internal voltage of VREF2 or a reduced VCORE voltage level to perform self-refresh operation during a self-refresh mode.
     It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Jin into the claimed device of reference patent in a manner such that the self-refresh mode would be entered responsive to a self-refresh entry command similar to SREF of Jin, and the internal voltage would be generated during the first time period such that the row address control circuit would be configured to perform the refresh operation on the memory cell using the internal voltage such as a reference voltage like VREF2 or a reduced VCORE voltage like that taught by Jin.  The motivation to do so would have been to use a reduced internal voltage during self-refresh to reduce power or current consumption. 

Regarding claims 12-14:  Claim 12 of reference patent teaches the subject matter of each of these claims.

Regarding claim 15:  Claim 9 of reference patent teaches the method of claim 11, further comprising, during the first time period, generating the internal voltage based on an external voltage.



Regarding claim 17:  Claim 9 of reference patent teaches the method of claim 11, wherein the first and second periods occur while in a first mode of operation, the method further comprising, during a second operation mode: periodically updating the refresh row address; and performing a refresh operation on memory cells designated by each of the updated refresh row addresses.

Regarding claim 18:  Claim 13 teaches the method of claim 17, wherein, during the second operation mode, performing the refresh operations on the memory cells in response to oscillator pulses.

Allowable Subject Matter
Claims 7-9 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827